In a proceeding pursuant to CPLR article 78 to compel respondent to issue grants for a shelter allowance and for repairs to petitioner’s premises, petitioner appeals from a judgment of the Supreme Court, Queens County, entered December 13, 1976, which granted the application to the extent of remanding the matter to respondent for further consideration upon submission of new estimates. Permission for the taking of this appeal is hereby granted by Mr. Justice O’Connor. Judgment re*638versed, on the law, without costs or disbursements, petition granted, and respondent is directed to grant petitioner the allowances sought. Special Term erred in requiring the petitioner to submit the new estimates required by respondent. The estimates previously submitted by petitioner were deemed adequate by the State commissioner in a decision after a fair hearing. Respondent failed to comply and act in accordance with the State commissioner’s decision and, instead, required greater specificity in the estimates. Such action on the part of respondent was improper (see 18 NYCRR 358.22). Furthermore, respondent had no authority to require greater specificity than that which is required under 18 NYCRR 352.4 (d) (2). The promulgation of additional requirements can be accomplished only under the provisions of 18 NYCRR 300.6. In a letter to this court dated April 26, 1977, the Corporation Counsel, as attorney for respondent, stated that the respondent does not object to a reversal with a direction that the relief prayed for in the petition be granted. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.